DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 have been presented for examination.
Claims 1-12 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Response to Arguments
Applicant's arguments/amendments filed 01/27/2021 have been fully considered but they are not persuasive. Examiner notes the new grounds for rejection under 35 U.S.C. 112(b) necessitated by the amendment below.
Applicant’s arguments/amendments regarding the rejection under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues on pg. 11 last paragraph that the claim limitation does not fall within the “mental processes” grouping of abstract ideas and instead are direct to at least “repeating the learning until the unknown model parameter have converged each time the information on the living body is received from the sensor.” Examiner 
Applicant further argues on pg. 12 paragraph 2 that the claims are directed to specific improvements in the estimation process of indices for meal intake to be executed by a computer. Examiner respectfully disagrees and asserts that the computer is merely used as a tool to implement the abstract idea and is insufficient to integrate the abstract idea into a practical application (see MPEP 2106.04(d)) and does not provide significantly more than the abstract idea (see MPEP 2106.05(f)). Examiner asserts that the alleged improvement is directed to the improvement of the abstract idea of estimating indices and is not directed to an improvement to a particular technology or technical field.
Applicant further argues on pg. 13 first full paragraph that the claimed method “allows an information processing apparatus to easily estimate energy indices of the user since calculation or estimation of any parameters in the equation of calorie balance relation may be omitted” and therefore “recites an ordered combination which allows for the improvement realized by the claimed invention.” However, Examiner respectfully disagrees and asserts that improving an estimation method so that it can be more easily calculated is an improvement to the estimation and not an improvement to the computer or information processing apparatus itself. The computer is merely used as a tool to implement the abstract idea. The judicial exception alone cannot provide the improvement (see MPEP 2106.05(a)) and as shown in the 101 analysis, the 
Applicant further argues on pg. 13 para 2 that the claim integrates the judicial exception into a practical application. Examiner respectfully disagrees and asserts that Applicant has not identified which additional elements are recited in the claim that integrate the judicial exception into a practical application in accordance with the Step 2A prong 2 analysis.
Applicant further argues on pg. 13 para 3 that the subject matter of claim 1 amount so significantly more than the judicial exception. Examiner respectfully disagrees and asserts that the Applicant has not identified what additional elements provide significantly more than the abstract idea in accordance with the Step 2B analysis.
The rejection under 35 U.S.C. 101 is maintained.

	Applicant’s arguments/amendments regarding the rejection of the claims under 35 U.S.C. 103 that the references do not teach the claims as presently amended have been fully considered. Examiner notes the new grounds rejection under 35 U.S.C. 103 below has been updated with additional prior art that teach the amended limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
estimating, by using estimation models, indices other than one unknown index among three indices including an index being related to a feature of a change with time of a biological response signal value derived from a meal after completion of the meal, an index regarding energy consumed by the living body in a predetermined time period, and an index regarding a change in an amount of energy stored in the living body in the predetermined time period, based on information received from the sensor;
estimating the one unknown index based on the estimated indices and an equation indicating energy balance relationship of the three indices, the equation including the estimation models for the three indices;
determining whether an unknown model parameter is present in model parameters of the estimation models for the three indices;
determining the unknown model parameter based on estimated values of the three indices when it is determined that the unknown model parameter is present;
performing learning the determined unknown model parameter;
repeating the learning until the unknown model parameter have converged each time the information on the living body is received;
Specifying an amount of change for each of the three indices based on the model parameters for the three indices;
determining information to be presented based on the amount of change for each of the three indices


Similarly, the limitation of determining whether an unknown model parameter is present in model parameters of the estimation models for the three indices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually determining that an unknown model parameter is present based on the relationship between the three indices and what information is received. 
Similarly, the limitation of determining the unknown model parameter based on estimated values of the three indices when it is determined that the unknown model parameter is present, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
Similarly, the limitation of performing learning the determined unknown model parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “performing learning” in the context of this claim encompasses the user manually determining or calculating the value.
Similarly, the limitation of repeating the learning until the unknown model parameter have converged each time the information on the living body is received, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “repeating the learning” in the context of this claim encompasses the user manually repeating the calculations with additional information.
Similarly, the limitation of specifying an amount of change, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “specifying” in the context of this claim encompasses the user manually determining the amount of change for each of the three indices based on the model parameters for the three indices. Similarly, the limitation of determining information to be presented, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually determining the information to be presented based on a criteria. If a claim limitation, under its 
This judicial exception is not integrated into a practical application because the claim only recites additional elements “a processor” and “receiving information on a living body from the sensor.” The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The receiving information limitation amounts to no more than mere data gathering which is viewed as insignificant extra-solution activity to the judicial exception (see MPEP 2106.04(d)). The additional limitation of “outputting the determined information” is also viewed as insignificant extra-solution activity. Accordingly, these additional element does not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor to perform the estimating and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The additional element of receiving information on a living body using a generic sensor is well-understood, routine, and conventional activity in the art (US 20100049004 [0045] and US 20060047208 [0006] and [0013]) and is not viewed as significantly more than the abstract idea (See MPEP 2106.05(d)). The additional element of “outputting the determined 
Claims 2-10 further limit the mental processes abstract idea of claim 1 with an abstract idea and therefore are viewed as not being significantly more than the abstract idea. 
	Claims 11 and 12 recite similar limitations and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 1-10 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “performing learning the determined unknown model parameter,” however it is unclear how or if this element further limits the claim. The preceding limitation “determining the unknown model parameter based on …” and it is unclear what it means to perform learning on an already determined parameter. Looking to the specification in 
Claims 2-10 depend from claim 1 but fail to cure its deficiencies. They are rejected using the same rationale.
Claims 11 and 12 recite similar limitations to claim 1 and are rejected using the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
International journal of sport nutrition and exercise metabolism 13.3 (2003): 396-402.), hereinafter Denzer, Jangle et al. (US 20110288784), hereinafter Jangle, and Yoon (US 20060047208).
Regarding claim 1, Edman teaches an information processing method executed by a processor included in an information processing apparatus coupled to a sensor ([0049] “monitoring platforms, in addition to one or more sensor elements delivering energy to or receiving energy from a body region, e.g. impedance electrodes or accelerometers, also contain electronic circuitry necessary to the proper function of the sensor(s). As such, the electronic circuitry may include: memory, microcontroller and/or digital signal processor, analog to digital converter, digital to analog converter, amplifiers and power (battery), as well as a means of communicating sensor data to one or more comparators for analysis and subsequent display.”), the information processing method comprising:
receiving information on a living body from the sensor (Edman Fig. 2 [0026] “Sensor elements 220 include a plurality of electrodes for conducting regional multifrequency bioelectrical impedance measurements for possible use in body composition determination, temperature sensors, e.g. thermistors, to aid in body composition and kcal energy expenditure determinations, at least one multidimensional accelerometer for possible use in kcal energy expenditure determination, and electrodes for the measurement of heart rate, also for possible use in kcal energy expenditure determination. In a variation of this preferred embodiment, at least some of the electrodes utilized for bioelectric impedance measurements may be those employed for the measurement of heart rate and respiratory rate.” And [0045]);
estimating, by using estimation models, indices other than one unknown index among three indices ([0007] “The invention described herein presents a novel system for determining kcal energy expenditure, energy balance and kcal intake over a period of time.”) including an index being related to a meal ([0019] “may use one or more measured physiological parameters to determine … kcal intake” and [0044] “non-activity related forms kcal energy expenditure by the body, e.g. digestion, in order to determine overall kcal energy expenditure for a period of time.” And [0087] “estimates of kcal intake utilizing one or more measured parameters, e.g. serum or interstitial glucose measurements, are employed in conjunction with kcal energy expenditure determinations to provide an assessment of net metabolic balance over a period of time”) , an index regarding energy consumed by the living body in a predetermined time period ([0019] “may use one or more measured physiological parameters to determine the caloric expenditure”), and an index regarding a change in an amount of energy stored in the living body in the predetermined time period ([0019] “may use one or more measured physiological parameters to determine … energy balance”), based on information received from the sensor ([0019] “use one or more measured physiological parameters”);
estimating the one unknown index based on a the estimated indices and an equation indicating energy balance relationship of the three indices, the equation including the estimation models for the three indices (Edman [0003] “methods for the oversight of nutrition and exercise may be based upon the relationship between kilocalorie (kcal) intake and kilocalorie expenditure which yields a net energy balance (weight) for a period of time (Equation 1). If the energy balance is positive, this excess energy is typically stored within the body as a reserve source of energy, e.g. as fat, and therefore weight is gained. intake(kcal)- expenditure(kcal)=energy balance(kcal) Equation 1.” Also see [0022] “The comparator 120 also enables the storage and mathematical manipulation of said received information to determine kcal intake over a period of time, e.g. through employment of Equation 2. expenditure(kcal)+energy balance(kcal)=intake(kcal) Equation 2.” And [0053] “A preferred function of the comparator is the determination of kcal energy balance, kcal expenditure and kcal intake corresponding to a period of time, e.g. hours, days or weeks. Such determination is accomplished through the use of monitoring platform data and input setup data, preferably according to the mathematical formula presented in Equation 2.” [0086] “kcal energy intake over a period of time is calculated using Equation 2 using determinations of energy balance and kcal energy expenditure corresponding to this period of time.”); and
determine whether an unknown model parameter is present in model parameters of the estimation models for the three indices ([0019] “The system, in various embodiments, may use one or more measured physiological parameters to determine the caloric expenditure, kcal intake and energy balance status and from these values, to assist the users in modifying food intake and exercise in order to meet their targeted weight and body composition goals. The information provided to the user or other authorized third parties in these applications may include the current measured parameter status, and/or derived variables from measured/collected data such as trending or prediction when a predetermined threshold value will be exceeded.” Examiner notes that the values being determined and/or the derived variable corresponds to determining whether an unknown model parameter is present in model 
determine the unknown model parameter based on estimated values of the three indices when it is determined that the unknown model parameter is present; perform learning the determined unknown model parameter ([0044] “Data from such sensors may be employed in algorithms also incorporating estimations of basal/resting metabolic rate and/or other non-activity related forms kcal energy expenditure by the body, e.g. digestion, in order to determine overall kcal energy expenditure for a period of time.” And [0059] “energy balance is determined from a change in body composition wherein said change in body composition is mathematically converted to corresponding energy balance (kilocalories) associated with this change. For example, if a net increase in fat of 100 g was determined, this increase may be converted to a net gain of in overall energy balance of 900 kcal using a conversion formula” And [0077] “The pattern, duration and magnitude of such rise and fall may provide useful insight into the nature and amounts of food consumed and may be monitored by means of continuous glucose meters, etc. Therefore, the user may be supplied with relatively immediate feedback through such measures that the amount of food energy, e.g. glucose, consumed will be anticipated to result in weight loss or gain, based upon predicted kcal energy expenditure.” And [0081] “Resultant determinations of activity based kcal energy expenditure over this period of time are then combined with corresponding energy associated with basal/resting metabolic rate to arrive at a total determination of kcal energy expenditure over this period of time. As a further refinement to this and other embodiments, estimates of basal/resting metabolic rate may be adjusted to compensate for compositional changes and/or weight change over extended periods of time, e.g. weeks or months.”);
specifying an amount of change for each of the three indices based on the model parameters for the three indices ([0018] “The method of the system is comprised of the automatic determination of an individual's energy balance, preferably based upon measured change in body composition, and the individual's kcal energy expenditure which enables the subsequent calculation of the individual's kcal intake over a period of time. The invention further claims the use of said determined terms (balance, expenditure, intake) and factors derived from these terms for use in the management of diet and metabolic status-related health issues.” And [0032] “Within comparator, mathematical functions, e.g. algorithms, enabling the determination of compositional change, and the resultant energy balance associated with this compositional change, kcal energy expenditure and kcal intake are present.” And [0058] “one or more algorithms employed for determination of energy balance and/or kcal expenditure are dynamic in that one or more parameters within said algorithms may be automatically (or manually) adjusted through use of one or more correction factors or terms inputted over time, e.g. adjustment of terms utilized in the calculation of basal metabolic rate to compensate for change in rate associated with weight loss.” And [0061] “Change in BF and O or components of O reflecting change in body composition and, by extension, energy balance may be derived by a number of methods and the scope of the present invention is not constrained to any one form or method. For example, change in BF and O may be accomplished through use of Equation 3 where BFI indicates the body fat index (or body fat percentage) of an individual. As general approach, the terms of Equation 3 may be determined for the initial period of measurement and subsequently at the completion of a selected time period.” And [0064] “a first estimate of starting body mass or weight is utilized such that the initial fat mass BF may be better determined. However, since in this embodiment, the change in the components of body composition, e.g. change in BF, H and O, are utilized for subsequent use in determination of energy balance” And [0071] “In addition, from these calculations enabling determination of changes in the various body compartment masses, a new overall body weight estimate may be made and employed in subsequent measurements and analysis.”);
determining information to be presented based on the amount of change for each of the three indices; and outputting the determined information ([0007] “at least one comparator enabling the determination of energy balance from body composition change and the determination of kcal energy expenditure, from which kcal intake may be calculated; and at least one display enabling the display of at least a portion of said determinations and calculations to the user and/or other third party.” And [0023] “The calculated kcal intake, kcal energy expenditure and/or energy balance may then be presented to the user through use of display 130 either automatically or upon demand by the user.” And [0095] “An illustration of one form of the system of the present invention is shown in FIG. 6. As shown, the display 610 contained with display unit 600 presents to the user data relating both cumulative and immediately prior period of time, e.g. 24 hour rolling averages, values for kcal energy expenditure, kcal intake and energy balance.” And [0097] “The user, in this embodiment, may have the ability to query the data set further, e.g. to see trend lines and/or recommendations in response to this first level display.” And [0093] “Display Unit--In order to present energy balance, kcal energy expenditure and kcal intake data as well as additional information, e.g. suggested dietary/exercise plan changes/recommendations, to the user, one or more display units may be employed. Display units may receive this data directly or indirectly from one or more comparators. Displays may include visual images, textual messages, sounds and synthetic voices, or mechanical signals, e.g. vibrations. The means of conveying data and information within the system of the present invention is not limited to any one means or form and may change dependent upon the nature of the information being conveyed.” And [0103] “the data management system provides alerts or other forms of notification to outside parties that one or more threshold criteria, e.g. diet rate or absolute values, has been exceeded and that intervention may be warranted. In such forms of the present invention, personnel communication may be enabled through the display unit between a supportive figure and the user to enable improved dietary, lifestyle and/or exercise behavior.”).
Edman does not appear to explicitly disclose a feature of a change with time of a biological response signal value derived from a meal after a completion of the meal.
However, Denzer teaches an index being related to a feature of a change with time of a biological response signal value derived from a meal after a completion of the meal (pg. 396 intro “Dietary-induced thermogenesis or the thermic effect of food (TEF) represents the increment in energy expenditure above resting metabolic rate associated with the energy cost of storing glucose as glycogen” And pg. 398 para 1 “At this time, participants ingested the 2760 kJ (660 kcal) meal. The meal (80% CHO, 13% protein, 7% fat; 1380 kJ/237 ml) consisted of instant pudding made with 1% milk. Respiratory exchange measurements were made at 10, 30, 60, 90, and 120 min after ingestion to determine the thermic effect of the meal. At each time point, participants were measured for 8–10 min under steady state conditions. On a separate day, participants also completed a control trial that consisted of the test meal without the prior bout of resistance exercise. The meals were ingested at approximately the same time of day in both trials. Energy expenditure at each time point was calculated from measurement of VO2 and respiratory exchange ratio by the Weir formula (28). TEF was calculated as the area under the response curve for VO2 above baseline for the 2-hour period following meal ingestion.”).
Edman and Denzer are analogous art because they are from the same field of endeavor of monitoring metabolic energy.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy indices disclosed by Edman with the TEF determining steps disclosed by Denzer.
 One of ordinary skill in the art would have been motivated to make this modification in order to determine if TEF is enhanced by exercise (Denzer pg. 397 para 1).
Edman in combination with Denzer does not appear to explicitly teach repeat the learning until the unknown model parameter have converged.
However Jangle teaches repeat the learning until the unknown model parameter have converged ([0038] “For an embodiment, the ANN coefficients are repeatedly tested in a random order. The ANN is provided with a pair of input/output vectors. More specifically, a feature input vector and a corresponding desired output vector (based on the activity tagging) are provided to the ANN. A training algorithm adjusts the coefficients of the ANN in such a manner that the overall difference between actual vector outputs and the desired vector outputs are minimized. This procedure is repeated until the coefficients of ANN converge to the desired training set (a trained set of coefficients). In such a condition, for most of the feature input vectors, the output vector produced by the ANN matches with the desired output.” Also see “FIG. 6 is a flowchart that includes the steps of a method of identifying an activity of the individual using an Artificial Neural Network (ANN). A first step 610 includes sensing an acceleration waveform. For other embodiments, other types of sensor can be sensed. For example, heart rate monitor may provide a complimentary data to the acceleration sensor data. A second step 620 includes generating an acceleration signature (which can be in the form of an input feature vector) based on the sensed acceleration. A third steps 630 includes applying an ANN to the acceleration signature (the input feature vector) with predetermined ANN coefficients. If the activity of the individual is identified (step 640) then a step 680 includes estimating energy expended by the activity” And [0049] “If the activity could not be identified (step 640) a step 650 includes storing the newly detected activity, a step 660 includes tagging the new activity (feature vector), and a step 670 includes generating new coefficients for the artificial neural network.” Examiner notes that Jangle detecting a new activity and generating new coefficients also corresponds to determining whether an unknown model parameter is present and determining the unknown model parameter.).
Edman, Denzer and Jangle are analogous art because they are from the same field of endeavor of monitoring energy in an individual.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the model parameter determination disclosed by Edman in combination with Denzer with the coefficient convergence disclosed by Jangle.
 One of ordinary skill in the art would have been motivated to make this modification in order to accurately monitor activity and energy expended by an individual (Jangle [0006]) and identify activities of an individual (Jangle [0025]).

Edman in combination with Denzer and Jangle do not appear to explicitly teach repeat the learning each time the information on the living body is received from the sensor.
However, Yoon teaches teach repeat the learning each time the information on the living body is received from the sensor (Fig. 7 and [0097] “When the user starts exercising, the pulse pressure measured by the film-type pressure sensor 100 is transmitted to the control unit 270 (S120).” And [0098] “The control unit 270 transmits the received pressure data to the noise processor unit 210, and the noise processor unit 210 removes noise from the transmitted pressure data (S130). The noise processor unit 210 removes noise generated due to external factors such as the user's movement; this removal is performed so as to accurately calculate the user's HR. Removal of the noise signals will be described in detail with reference to FIG. 8.” And [0099] “The calculator unit 220 calculates the user's HR (S140) based on the noise-free pulse pressure using: HR=60/T (3) where T refers to the time taken for one heartbeat, which can be known from the pulse pressure graph.” And [0108] “Operations S120 to S160 are repeated while the user exercises (S170). When the user terminates exercise, the calculator unit 220 calculates the calories consumed during exercise based on the total exercise time and the consumed calories, and transmits the result to the control unit 270.”)
Edman, Denzer, Jangle and Yoon are analogous art because they are from the same field of endeavor of monitoring energy in an individual.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the model parameter determination disclosed by Edman in combination with Denzer and Jangle with repeating the determination disclosed by Yoon.


Regarding claim 2, the references teach the information processing method according to claim 1. Edman further teaches wherein the generating includes:
acquiring a model parameter other than at least one unknown model parameter, out of the model parameters of the estimation models, and determining the at least one unknown model parameter based on the acquired model parameter and the estimated values of the three indices ([0044] “Data from such sensors may be employed in algorithms also incorporating estimations of basal/resting metabolic rate and/or other non-activity related forms kcal energy expenditure by the body, e.g. digestion, in order to determine overall kcal energy expenditure for a period of time.” And [0059] “energy balance is determined from a change in body composition wherein said change in body composition is mathematically converted to corresponding energy balance (kilocalories) associated with this change. For example, if a net increase in fat of 100 g was determined, this increase may be converted to a net gain of in overall energy balance of 900 kcal using a conversion formula” And [0077] “The pattern, duration and magnitude of such rise and fall may provide useful insight into the nature and amounts of food consumed and may be monitored by means of continuous glucose meters, etc. Therefore, the user may be supplied with relatively immediate feedback through such measures that the amount of food energy, e.g. glucose, consumed will be anticipated to result in weight loss or gain, based upon predicted kcal energy expenditure.”).

Regarding claim 3, the references teach the information processing method according to claim 1. Edman further teaches wherein the estimating indices other than one unknown index includes estimating indices other than the unknown index by using the estimation models based on an actual measured value or an input value for the living body ([0044] “Data from such sensors may be employed in algorithms also incorporating estimations of basal/resting metabolic rate and/or other non-activity related forms kcal energy expenditure by the body, e.g. digestion, in order to determine overall kcal energy expenditure for a period of time.” And [0059] “energy balance is determined from a change in body composition wherein said change in body composition is mathematically converted to corresponding energy balance (kilocalories) associated with this change. For example, if a net increase in fat of 100 g was determined, this increase may be converted to a net gain of in overall energy balance of 900 kcal using a conversion formula” And [0077] “The pattern, duration and magnitude of such rise and fall may provide useful insight into the nature and amounts of food consumed and may be monitored by means of continuous glucose meters, etc. Therefore, the user may be supplied with relatively immediate feedback through such measures that the amount of food energy, e.g. glucose, consumed will be anticipated to result in weight loss or gain, based upon predicted kcal energy expenditure.”).

Regarding claim 4, the references teach the information processing method according to claim 1. Edman further teaches comprising outputting information on the living body based on at least one of the three indices ([0093] “In order to present energy balance, kcal energy expenditure and kcal intake data as well as additional information, e.g. suggested dietary/exercise plan changes/recommendations, to the user, one or more display units may be employed.”).

Regarding claim 5, the references teach the information processing method according to claim 4. Edman further teaches wherein the index being related to the feature of the change with time of the biological response signal value derived from the meal after completion of the meal is used to calculate an index regarding energy taken by the living body ([0019] “may use one or more measured physiological parameters to determine … kcal intake” and [0044] “non-activity related forms kcal energy expenditure by the body, e.g. digestion, in order to determine overall kcal energy expenditure for a period of time.” And [0087] “estimates of kcal intake utilizing one or more measured parameters, e.g. serum or interstitial glucose measurements, are employed in conjunction with kcal energy expenditure determinations to provide an assessment of net metabolic balance over a period of time”), and the information on the living body is information based on at least a difference or a ratio between the index regarding energy taken by the living body and the index regarding energy consumed by the living body ([0003] “methods for the oversight of nutrition and exercise may be based upon the relationship between kilocalorie (kcal) intake and kilocalorie expenditure which yields a net energy balance (weight) for a period of time (Equation 1). If the energy balance is positive, this excess energy is typically stored within the body as a reserve source of energy, e.g. as fat, and therefore weight is gained. intake(kcal)- expenditure(kcal)=energy balance(kcal) Equation 1.”).

Regarding claim 6, the references teach the information processing method according to claim 1. Edman does not appear to explicitly teach an integral of the biological response signal value changing with time after completion of a meal.
However, Denzer further teaches wherein the feature includes an integral of the biological response signal value changing with time after completion of a meal (pg. 396 intro “Dietary-induced thermogenesis or the thermic effect of food (TEF) represents the increment in energy expenditure above resting metabolic rate associated with the energy cost of storing glucose as glycogen” And pg. 398 para 1 “At this time, participants ingested the 2760 kJ (660 kcal) meal. The meal (80% CHO, 13% protein, 7% fat; 1380 kJ/237 ml) consisted of instant pudding made with 1% milk. Respiratory exchange measurements were made at 10, 30, 60, 90, and 120 min after ingestion to determine the thermic effect of the meal. At each time point, participants were measured for 8–10 min under steady state conditions. On a separate day, participants also completed a control trial that consisted of the test meal without the prior bout of resistance exercise. The meals were ingested at approximately the same time of day in both trials. Energy expenditure at each time point was calculated from measurement of VO2 and respiratory exchange ratio by the Weir formula (28). TEF was calculated as the area under the response curve for VO2 above baseline for the 2-hour period following meal ingestion.” Examiner notes the area under the curve corresponds to an integral).

Regarding claim 7, the references teach the information processing method according to claim 1. Edman further teaches wherein the three indices characterize an energy balance relation of the living body ([0003] “methods for the oversight of nutrition and exercise may be based upon the relationship between kilocalorie (kcal) intake and kilocalorie expenditure which yields a net energy balance (weight) for a period of time (Equation 1). If the energy balance is positive, this excess energy is typically stored within the body as a reserve source of energy, e.g. as fat, and therefore weight is gained. intake(kcal)-expenditure(kcal)=energy balance(kcal) Equation 1. ”).

Regarding claim 8, the references teach the information processing method according to claim 1. Edman further teaches wherein the three indices characterize an energy balance relation of the living body and the method further comprises: 
outputting information to the living body identifying a status of living body based on the energy balance relation, the status being the living body has overeaten, exercise is needed, a meal is needed, balanced, exercise is excessive ([0010] “notification or communication to the user of nutritional and/or kcal energy expenditure patterns and recommendations for improvement of eating behavior or activity may be made in order to better achieve desired weight goals.” And [0088] “such presentation to the user of one or more suggested courses of action or activity may be done a certain time points within a day such that anticipated user behavior may be modified preemptively, e.g. prompts suggesting alternatives prior to lunch to avoid excessive kcal intake.” And [0098] “These recommendations may include detailed instructions or recommendations for activity, etc. or simply serve as alerts or reminders at certain time points throughout the day.” And [0119] “In such embodiments, displays of other bioparameters, e.g. activity, as well as recommendation, e.g. adjustment of levels of activity, may be incorporated into displays.”).

Regarding claim 11, the references teach an information processing system comprising: a sensor configured to acquire information on a living body; and an information processing apparatus coupled to the sensor and including a processor wherein the processor is configured to: estimate, by using estimation models, indices other than one unknown index among three indices including an index being related to a feature of a change with time of a biological response signal value derived from a meal after completion of the meal, an index regarding energy consumed by the living body in a predetermined time period, and an index regarding a change in an amount of energy stored in the living body in the predetermined time period, based on information received from the sensor; estimate the unknown index based on the estimated indices and an equation indicating energy balance relationship of the three indices, the equation including the estimation models for the three indices; determine whether an unknown model parameter is present in model parameters of the estimation models for the three indices; determine the unknown model parameter based on estimated values of the three indices when it is determined that the unknown model parameter is present; perform learning the determined unknown model parameter; repeat the learning until the unknown model parameter have converged each time the information on the living body is received from the sensor; specify an amount of change for each of the three indices based on the model parameters for the three indices; determine information to be presented based on the amount of change for each of the three indices; and output the determined information (see rejection claim 1).

Regarding claim 12, the references teach a non-transitory computer-readable recording medium storing a program that causes a processor included in an information processing apparatus coupled to a sensor to execute a process, the process comprising: acquiring see rejection claim 1).

Claim 10 is/are rejected under 35 U.S.C. 103 as being obvious over Edman in view of Denzer, Jangle, and Yoon and in further view of Province et al. (US 20120316451), hereinafter Province.
Regarding claim 10, Edman in combination with Denzer, Jangle, and Yoon teaches the information processing method according to claim 6. 

However, Denzer further teaches wherein the estimating the index being related to a feature of a change with time of a biological response signal value derived from a meal after completion of the meal includes: calculating the integral of the biological response signal value during the second period of the period associated with the meal (pg. 396 intro “Dietary-induced thermogenesis or the thermic effect of food (TEF) represents the increment in energy expenditure above resting metabolic rate associated with the energy cost of storing glucose as glycogen” And pg. 398 para 1 “At this time, participants ingested the 2760 kJ (660 kcal) meal. The meal (80% CHO, 13% protein, 7% fat; 1380 kJ/237 ml) consisted of instant pudding made with 1% milk. Respiratory exchange measurements were made at 10, 30, 60, 90, and 120 min after ingestion to determine the thermic effect of the meal. At each time point, participants were measured for 8–10 min under steady state conditions. On a separate day, participants also completed a control trial that consisted of the test meal without the prior bout of resistance exercise. The meals were ingested at approximately the same time of day in both trials. Energy expenditure at each time point was calculated from measurement of VO2 and respiratory exchange ratio by the Weir formula (28). TEF was calculated as the area under the response curve for VO2 above baseline for the 2-hour period following meal ingestion.” Examiner notes the area under the curve corresponds to an integral and the 2-hour period following meal ingestion corresponds to a second period).
Edman in combination with Denzer, Jangle, and Yoon does not appear to explicitly disclose monitoring a heart rate of the living body during period associated with the meal, the period associated with the meal including first period including a rising heart rate immediately 
However, Province teaches monitoring a heart rate of the living body during period associated with the meal, the period associated with the meal including first period including a rising heart rate immediately after the meal starts and a second period with a rising heart rate after the first period and identifying a point between the first period and the second period as the completion of the meal ([0025] “FIG. 7 shows how HRV can be used to detect ingestion of a meal of 400 calories or more.” And [0026] “FIG. 7A graphically illustrates signal changes that may be correlated with an ingestion event.” And [0062] “FIG. 7A shows the changes that can occur in a number of different HRV signals during a meal (HR, RMSSD, LF Power). The top plot is the meal marker, which is high for the duration of the meal.” Examiner notes the heart rate in Fig. 7A rises after completion of the meal and the period after the duration of the meal corresponds to a second period).
Edman, Denzer, Jangle, Yoon and Province are analogous art because they are from the same field of endeavor of monitoring energy.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy index estimation method disclosed by Edman in combination with Denzer, Jangle, and Yoon with the heart rate monitoring to determine meal duration disclosed by Province.
 One of ordinary skill in the art would have been motivated to make this modification in order to provide improved health diagnostics and monitor patient’s progress in achieving weight loss or health goals (Province [0009]).

	

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, Edman in combination with Denzer teaches the information processing method according to claim 1.
Edman further teaches an energy balance relation equation wherein                 
                    
                        
                            C
                        
                        
                            i
                            n
                        
                    
                
             denotes calories taken,                 
                    
                        
                            C
                        
                        
                            o
                            u
                            t
                        
                    
                
             denotes calories consumed, and                 
                    
                        
                            C
                        
                        
                            b
                            o
                            d
                            y
                        
                    
                
             denotes a change in the amount of calories stored in the living body ([0003] “methods for the oversight of nutrition and exercise may be based upon the relationship between kilocalorie (kcal) intake and kilocalorie expenditure which yields a net energy balance (weight) for a period of time (Equation 1). If the energy balance is positive, this excess energy is typically stored within the body as a reserve source of energy, e.g. as fat, and therefore weight is gained. intake(kcal)-expenditure(kcal)=energy balance(kcal) Equation 1. ”).
However, the references individually nor in combination do not teach the three indices are components of an energy balance relation of the living body represented by the following equation:
	                
                    
                        ∫
                        
                            
                                
                                    C
                                
                                
                                    i
                                    n
                                
                            
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    S
                                
                            
                            d
                            t
                            =
                             
                            
                                ∫
                                
                                    
                                        
                                            C
                                        
                                        
                                            o
                                            u
                                            t
                                        
                                    
                                    
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    o
                                                
                                            
                                            ,
                                            
                                                
                                                    x
                                                
                                                
                                                    o
                                                
                                            
                                             
                                        
                                    
                                    d
                                    t
                                    +
                                
                            
                            
                                ∫
                                
                                    
                                        
                                            C
                                        
                                        
                                            b
                                            o
                                            d
                                            y
                                        
                                    
                                    (
                                    
                                        
                                            a
                                        
                                        
                                            b
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            b
                                        
                                    
                                    )
                                
                            
                            d
                            t
                            …
                            (
                            1
                            )
                        
                    
                
            
wherein                 
                    
                        
                            C
                        
                        
                            i
                            n
                        
                    
                
             denotes calories taken,                 
                    
                        
                            C
                        
                        
                            o
                            u
                            t
                        
                    
                
             denotes calories consumed, and                 
                    
                        
                            C
                        
                        
                            b
                            o
                            d
                            y
                        
                    
                
             denotes a change in the amount of calories stored in the living body,
                
                    
                        
                            a
                        
                        
                            i
                        
                    
                
             denotes a model parameter of an estimation model for calories taken,                 
                    
                        
                            a
                        
                        
                            o
                        
                    
                
             denotes a model parameter of an estimation model for calories consumed, and                 
                    
                        
                            a
                        
                        
                            b
                        
                    
                
             denotes a model parameter of an estimation model for a change in the amount of calories stored in the living body,
S denotes a meal feature vector determined from a change in a heart rate measurement measured by the sensor,                 
                    
                        
                            x
                        
                        
                            o
                        
                    
                
             denotes an activity feature vector, and                 
                    
                        
                            x
                        
                        
                            b
                        
                    
                
             denotes a weight and body-composition change feature vector.
	For these reasons the claimed invention distinguishes over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/J.E.J./Examiner, Art Unit 2128      

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128